DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/22 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 31-34, 45-48. The examined Claims are 31-34, 45-48, with Claims 31-34 being amended herein, and Claims 45-48 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended the instant Claims such that newly presented Claim 45 serves as the sole independent Claim, wherein each of Claims 31-34, 46-48 ultimately depend from Claim 45. In particular, independent Claim 45 is drawn to a lead acid battery separator comprising 40% or more silica having an oil absorption from 250 ml/100 g to 350 ml/100 g and polypropylene and wherein the silica has a molecular ratio of OH to Si groups within a range of 21:100 to 35:100.
	Applicant presents arguments in favor of the instantly amended Claims versus the prior art references of record (i.e. Boyer, Obernyer, Young) (Pages 3-4 of Remarks). In particular, Applicant argues that said prior art references of record neither teach nor suggest the instantly claimed limitation of a molecular ratio of OH to Si groups within a range of 21:100 to 35:100 (Pages 3-4 of Remarks).

	While Applicant’s aforementioned arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior rejections of record are hereby withdrawn.

Claim Objections

Claim 45 is objected to because of the following informalities: for sake of consistency, the phrase “250 ml/100g to 350 ml/100 g” should be written as “250 ml/100 g to 350 ml/100 g” or “250 ml/100g to 350 ml/100g.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 32 recites “The lead acid battery separator of claim 31, having an average particle size from 15 to 25 microns.” This limitation does not appear to be explicitly supported by the disclosure as originally filed.
While the instant Specification is replete with language explicitly supporting a filler (i.e. silica) having an average particle size from 15 to 25 microns, the instant Specification does not support the lead acid battery separator itself (which is not a particle, but rather comprises particles therein such as silica particles) having an average particle size from 15 to 25 microns. For purposes of examination, it will be interpreted that the average particle size range of the instant Claim is in reference to the average particle size of the silica (which is an especially reasonable interpretation based on the previous Claim 32 which was in reference to silica). Proper clarification is required.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 33 recites “The lead acid battery separator of claim 45, having a surface area in the range of 100 m2/g to 300 m2/g.” This limitation does not appear to be explicitly supported by the disclosure as originally filed.
While the instant Specification is replete with language explicitly supporting a filler (i.e. silica) having a surface area in the range of 100 m2/g to 300 m2/g, the instant Specification does not support the lead acid battery separator itself (which is not a particle, but rather comprises particles therein such as silica particles) having a surface area in the range of 100 m2/g to 300 m2/g. For purposes of examination, it will be interpreted that the surface area range of the instant Claim is in reference to the surface area of the silica (which is an especially reasonable interpretation based on the previous Claim 33 which was in reference to silica). Proper clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 32 recites “The lead acid battery separator of claim 31, having an average particle size from 15 to 25 microns.” 
Accordingly, Claim 32 is rendered particularly indefinite insofar as it is unclear how the lead acid battery separator, which is not a particle (but rather comprises particles therein such as silica particles), exhibits an average particle size from 15 to 25 microns. For purposes of examination, it will be interpreted that the average particle size range of the instant Claim is in reference to the average particle size of the silica (which is an especially reasonable interpretation based on the previous Claim 32 which was in reference to silica). Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-34, 45, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2009/0305127), and further in view of Boyer et al. (US 5,605,569) and Ohba et al. (US 5,989,750) and Gjerde (US 2005/0130309).

Regarding Claim 33-34, 45, 47-48, Miller teaches a microporous membrane (Abstract, [0003]). Miller teaches that the membrane is utilized as a separator in a lead acid battery, wherein the membrane comprises, at least, ultrahigh molecular weight polyethylene (UHMWPE) and a filler ([0008], [0015]-[0016], [0022], [0057], [0062]). Miller teaches that the filler comprised in the membrane is silica, and that said silica is present in the separator an amount of 5-95 wt%. It is noted that in the case where the claimed range(s) “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
Miller does not explicitly teach that the silica has an oil absorption from 250 ml/100 g to 350 ml/100 g.
However, Boyer teaches silica particles for use in a lead acid battery separator (col. 1 lines 12-40). Boyer teaches that the silica particles exhibit an oil absorption within the range of 180 ml/100 g to 320 ml/100 g, and a surface area within the range of 100 m2/g to 300 m2/g (col. 3 lines 1-3, col. 3 lines 20-22). (col. 3 lines 1-3). Boyer further teaches that the silica is precipitated amorphous silica which comprises at least 5 wt% of sodium sulfate therein (col. 1 lines 28-40). Boyer teaches that the silica exhibits, at least, improved recovery performance upon discharge, reduced short circuit problems, reduced corrosion, reduced charging time, improved flow properties, reduced mixing swelling, and increased bulk density (col. 1 lines 4-11, col. 1 lines 41-50).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would use the silica particles of Boyer (i.e. precipitated amorphous silica which exhibits an oil absorption within the range of 180 ml/100 g to 320 ml/100 g, has a surface area within the range of 100 m2/g to 300 m2/g, and comprises least 5 wt% sodium sulfate) as the silica in Miller, given that such silica exhibits, at least, improved recovery performance upon discharge, reduced short circuit problems, reduced corrosion, reduced charging time, improved flow properties, reduced mixing swelling, and increased bulk density. It is noted that in the case where the claimed range(s) “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
Miller, as modified by Boyer, does not explicitly teach that the membrane further comprises polypropylene.
However, Ohba teaches a lead acid battery separator (Abstract, col. 1 lines 6-7). As illustrated in Figures 2B-2C, Ohba teaches that the separator comprises ribs (1) form on an outer surface thereof, wherein said ribs are formed of polypropylene (col. 3 lines 5-6, col. 6 lines 52-56). More specifically, Ohba teaches that the polypropylene is atactic polypropylene, wherein such atactic polypropylene provides the separator with enhanced acid and oxidation resistance, thereby helping prevent separator cracking under high temperature (col. 3 lines 43-46, col. 4 lines 7-14).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form atactic polypropylene ribs, as taught by Ohba, on an outer surface of the membrane of Miller, as modified by Boyer (i.e. the membrane comprises “polypropylene”), given that such ribs would provide the membrane with enhanced acid and oxidation resistance, thereby helping prevent cracking under high temperature.
Miller, as modified by Boyer and Ohba, does not explicitly teach that the silica has a molecular ratio of OH to Si groups within a range of 21:100 to 35:100.
However, Gjerde teaches the detection of silanol groups on a silica surface (Title, Abstract). Gjerde teaches that silica commonly has a number of free silanol (i.e. -SiOH groups) on its surface ([0003]). Gjerde teaches that the concentration of the silanol groups on the surface of silica dramatically affects the functionality/reactivity of the silica surface ([0003]). For example, Gjerde teaches that chemical reactivity of the silica surface is influenced by the concentration of silanol groups present thereon ([0003]).
Therefore, and in the absence of unexpected results to establish criticality of the claimed molecular ratio, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the molecular ratio of OH to Si groups (e.g. in accordance with the instantly claimed range) in the silica of Miller, as modified by Boyer and Ohna, to specifically achieve a desired chemical functionality/reactivity, taught by Gjerde, given that the concentration of silanol groups on the surface of silica dramatically affects/influences its consequent chemical functionality/reactivity (i.e. Gjerde that the molecular ratio of OH to Si groups on silica and consequent chemical functionality/reactivity exhibit a result-effective variable relationship).

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2009/0305127), and further in view of Boyer et al. (US 5,605,569) and Ohba et al. (US 5,989,750) and Gjerde (US 2005/0130309) and Young (US 4,237,083).

	Regarding Claim 46, Miller, as modified by Boyer and Ohba and Gjerde, teaches the instantly claimed invention of Claim 45, as previously described.
	Miller, as modified by Boyer and Ohba and Gjerde, does not explicitly teach that the membrane has an electrical resistance within the instantly claimed range.
	However, Young teaches a microporous sheet which is used as a battery separator (Abstract, col. 1 lines 9-14). Young teaches that the sheet comprises a blend of polyolefin (e.g. UHMWPE) and silica (col. 2 lines 8-14, col. 2 lines 46-49). Young teaches that the battery separator exhibits good electrical resistance characteristics and is thus useful as a battery separator given that it exhibits a commercially acceptable electrical resistance which is less than 100 mΩ·in2 (i.e. approximately 15.5 mΩ·cm2) (col. 5 lines 11-21).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the membrane of Miller, as modified by Boyer and Ohba and Gjerde, such that it exhibits an electrical resistance of less than approximately 15.5 mΩ·cm2, as taught by Young, given that such an electrical resistance is a commercially acceptable electrical resistance characteristic in the specific context of battery separators, as taught by Young. It is noted that in the case where the claimed range(s) “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2009/0305127), and further in view of Boyer et al. (US 5,605,569) and Ohba et al. (US 5,989,750) and Gjerde (US 2005/0130309) and Obernyer et al. (US 2011/0293988).

Regarding Claims 31-32, Miller, as modified by Boyer and Ohba and Gjerde, teaches the instantly claimed invention of Claim 45, as previously described.
	Miller, as modified by Boyer and Ohba and Gjerde, does not explicitly teach that the silica exhibits an average particle size within the instantly claimed range.
	However, Obernyer teaches a lead acid battery comprising a separator therein (Abstract, [0010]-[0011], [0018]). Obernyer teaches that the separator comprises filler particles therein, wherein the filler particles are, for example, silica particles ([0018]). Obernyer teaches that the filler particles an average particle size of 0.02 to 20 microns, wherein such filler particles help reduce ohmic resistance, pore size, and cost characteristics of the separator ([0018]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would modify the silica of Miller, as modified by Boyer and Ohba and Gjerde, such that it exhibits an average particle size of 0.02 to 20 microns, as taught by Obernyer, given that such a modification to the silica would help further reduce ohmic resistance, pore size, and cost characteristics of the membrane. It is noted that in the case where the claimed range(s) “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729